NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAIMUNDO SANDOVAL-CARRANZA,                      No.   18-73374
AKA Raymundo Sr. Sandoval,
                                                 Agency No. A092-168-012
                Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Raimundo Sandoval-Carranza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him removable and pretermitting his

application for cancellation of removal. We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law. Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008). We grant the petition and remand.

      Sandoval-Carranza was charged with removability based on his conviction

under California Penal Code § 32. The agency sustained that charge and

concluded that Sandoval-Carranza was statutorily ineligible for cancellation of

removal because of that conviction. Our decision in Valenzuela Gallardo v. Barr,

968 F.3d 1053, 1069 (9th Cir. 2020), clarifies that “California Penal Code § 32 is

not a categorical match with obstruction of justice under [Immigration and

Nationality Act] § 101(a)(43)(S) . . . .” Thus, this charge of removability cannot be

sustained, and the conviction does not support pretermitting Sandoval-Carranza’s

application for cancellation of removal.

      We remand to the agency for further proceedings consistent with this order.

See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“In reviewing the

decision of the BIA, we consider only the grounds relied upon by that agency. If

we conclude that the BIA’s decision cannot be sustained upon its reasoning, we

must remand to allow the agency to decide any issues remaining in the case.”).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                  18-73374